910 A.2d 218 (2006)
280 Conn. 939
Amarilis OROZCO et al.
v.
DARDEN RESTAURANTS, INC.
Supreme Court of Connecticut.
Decided November 7, 2006.
Anthony J. Pantuso III, Hartford, in support of the petition.
Margaret J. Strange, Hartford, filed a concurring response to the petition.
The plaintiffs' petition for certification for appeal from the Appellate Court (AC 27937) is granted, limited to the following issue:
"Is an order denying a motion for class certification a final judgment for purposes of appeal?"
The Supreme Court docket number is SC 17771.